--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”), effective the 21 day of December,
2009 (the “Effective Date”), by and between Tyson Foods, Inc., a Delaware
corporation (“Company”), and any of its subsidiaries and affiliates (hereinafter
collectively referred to as “Employer”), and Noel White, Persn XXXXXX
(hereinafter referred to as “Employee”).


WITNESSETH:
WHEREAS, Employer is engaged in a very competitive business, where the
development and retention of extensive trade secrets and proprietary information
is critical to future business success; and
WHEREAS, Employee, by virtue of Employee’s employment with Employer, is involved
in the development of, and has access to, this critical business information,
and, if such information were to get into the hands of competitors of Employer,
Employee could do substantial business harm to Employer; and
WHEREAS, Employer has advised Employee that agreement to the terms of this
Agreement, and specifically the non-compete and non-solicitation sections, is an
integral part of this Agreement, and Employee acknowledges the importance of the
non-compete and non-solicitation sections, and having reviewed the Agreement as
a whole, is willing to commit to the restrictions as set forth herein;
NOW, THEREFORE, Employer and Employee, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:
1.           Duties.  Employee shall perform the duties of Sr Grp VP Fresh Meats
or shall serve in such other capacity and with such other duties for Employer as
Employer shall from time to time prescribe.  Employee shall perform all such
duties with diligence and thoroughness.  Employee shall be subject to and comply
with all rules, policies, procedures, supervision and direction of Employer in
all matters related to the performance of Employee’s duties.
2.           Term of Employment.  The term of employment hereunder shall be for
a period of three (3) years, commencing on the Effective Date and terminating on
the third anniversary of the Effective Date, unless terminated prior thereto in
accordance with the provisions of this Agreement (the period from the Effective
Date to the earlier of the third anniversary of the Effective Date or any
earlier termination of employment is referred to herein as the “Period of
Employment”).  Notwithstanding the expiration of the Period of Employment,
regardless of the reason, and in addition to other obligations that survive the
Period of Employment, the obligations of Employee under Sections 8 (b), (c),
(d), (e), (f), (g), (h), and (i) shall continue in effect after the Period of
Employment for the time periods specified in these sections.
3.           Compensation.  For the services to be performed hereunder, Employee
shall be compensated by Employer during the Period of Employment at the rate of
not less than Five hundred thirty thousand dollars and 00/100 ($530,000.00) per
year payable in accordance with Employer’s payroll practices, and in addition
may receive awards under Employer’s annual bonus plan then in effect, subject to
the discretion of the senior management of Employer.  Such compensation will be
subject to review from time to time when salaries of other officers and managers
of Employer are reviewed for consideration of increases thereof.
4.           Participation in Benefit Programs.  Employee shall be entitled to
participate in any benefit programs generally applicable to employees of
Employer adopted by Employer from time to time.  All expenses for which Employee
may be eligible for reimbursement and all in-kind benefits Employee may receive
pursuant to this Section 4 must be incurred by or provided to, as applicable,
the Employee during the Period of Employment for the Employee to be eligible for
the reimbursement or the in-kind benefit.  All taxable reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred, nor shall the amount of taxable,
reimbursable expenses incurred or in-kind benefits provided in one taxable year
affect the expenses eligible for reimbursement or the in-kind benefits provided,
as applicable, in any other taxable year.  The right to a taxable reimbursement
or an in-kind benefit under this Agreement will not be subject to liquidation or
exchange for another benefit.
5.           Limitation on Outside Activities.  Employee shall devote Employee’s
full employment energies, interest, abilities and time to the performance of
Employee’s obligations hereunder and shall not, without the written consent of
the Chief Executive Officer or the General Counsel of the Employer, render to
others any service of any kind or engage in any activity which conflicts or
interferes with the performance of Employee’s duties hereunder.
6.           Ownership of Employee’s Inventions.  All ideas, inventions, and
other developments or improvements conceived by Employee, alone or with others,
during Employee’s Period of Employment, whether or not during working hours, (i)
that are within the scope of the business operations of Employer, (ii) that were
developed at the direction of the Employer, or (iii) that relate to any of the
work or projects of the Employer, are the exclusive property of
Employer.  Employee agrees to assist Employer, at Employer’s expense, to obtain
patents on any such patentable ideas, inventions, and other developments, and
agrees to execute all documents necessary to obtain such patents in the name of
the Employer.
7.           Termination.
(a)           Voluntary Termination. Employee may terminate Employee’s
employment, including Employee’s retirement, pursuant to this Agreement at any
time by not less than ninety (90) days prior written notice to Employer.  Upon
receipt of such notice, Employer shall have the right, at its sole discretion,
to accelerate Employee’s date of termination at any time during said notice
period.  Employee shall not be entitled to any compensation from Employer for
any period beyond Employee’s actual date of termination, and Employee’s Stock
Options and Restricted Stock (each as hereinafter defined) shall be treated as
provided in the award agreements pursuant to which such rights were granted.
Employee shall not be entitled to a bonus for the fiscal year of the Employer in
which such termination occurs.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Involuntary Termination Without Cause.  Employer shall be
entitled, at its election and without Cause (as defined in Section 7(c)), to
terminate Employee’s employment pursuant to this Agreement upon written notice
to Employee.  Subject to the limitations of Section 7(e), upon a termination by
Employer without Cause pursuant to this Section 7(b), Employer shall continue to
pay Employee at Employee’s current base salary, paid in the manner provided in
Section 3 above, for a period commencing with the separation from service
(within the meaning of Section 409A of the Internal Revenue Code and the
regulations thereunder, and which occurs on or after the effective date of the
termination), and continuing for a period of eighteen (18) months after the date
of the separation from service.  Employer shall treat Employee’s Stock Options
and Restricted Stock as provided in the award agreements pursuant to which such
equity rights were granted.  Employee shall not be entitled to any bonus for the
fiscal year of the Employer in which such termination by Employer occurs.
The Employee’s eligibility to receive benefits under this Section 7(b) shall be
conditioned upon (i) the Employee’s execution of a General Release and
Separation Agreement, and (ii) the General Release and Separation Agreement
becoming effective after the lapse of any permitted or required revocation
period without the associated  revocation rights being exercised by
Employee.  The obligation to continue base salary shall accrue from the date of
the termination by Employer and, if the release is signed and not revoked,
payments shall commence by the later of (1) the end of the revocation period
provided pursuant to the terms of the release agreement (but no later than the
sixtieth (60th) day following the Employee’s termination by Employer) or (2) the
effective date of the separation from service, with any accrued but unpaid base
salary continuation being paid on the date of the first payment.
(c)           Involuntary Termination With Cause.  Employer may, at its sole and
absolute discretion, terminate this Agreement and Employee’s Period of
Employment hereunder for Cause (defined below) without any payment, liability or
other obligation.  As used herein, the term "Cause" shall mean (i) willful
malfeasance or willful misconduct committed by Employee in connection with
Employee’s performance of Employee’s duties hereunder which results in damage or
injury to the Employer; (ii) gross negligence committed by Employee in
connection with the performance of Employee’s duties hereunder which results in
damage or injury to the Employer; (iii) any willful and material breach by
Employee of Section 8 of this Agreement, as determined in the Employer’s sole
discretion; or (iv) the conviction of Employee of a felony or job-related
misdemeanor.
(d)           Death or Incapacity.  If Employee is unable to perform Employee’s
duties pursuant to this Agreement by reason of Disability (defined below),
Employer may terminate Employee’s employment pursuant to this Agreement by
thirty (30) days written notice to Employee.  If Employee is unable to perform
Employee’s duties pursuant to this Agreement by reason of death, this Agreement
shall immediately terminate.  Employee’s Stock Options and Restricted Stock in
the event of a termination under this section shall be treated as provided in
the award agreements pursuant to which such equity rights were granted.  In the
event of Employee’s death or Disability, Employee, or Employee’s estate, as
applicable, shall receive a prorated bonus for the portion of time worked during
the fiscal year of the Employer in which termination under this Section 7(d)
occurs, based upon the bonus received by Employee during the immediately prior
fiscal year.  The prorated bonus amount shall be paid in a lump sum within
thirty (30) days following the date of the Employee’s death or determination of
Disability status, as applicable.  For purposes of this Section 7(d),
“Disability” means the Employee (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is
receiving income or replacement benefits for a period of not less than three (3)
months under an accidental or health plan covering employees of the Employer due
to any medically determinable mental or physical impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months.  Any determination of the Employee’s disability
status under Section 7(d)(i) shall be supported by the written opinion of a
physician competent in the branch of medicine to which such disability relates.
(e)           Temporary Suspension or Limitation of Payments.
(i)   Notwithstanding the foregoing, if the Employee is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code (and the
regulations thereunder) at the date of Employee’s separation from service, to
the extent that all or a portion of any payments due under Section 7 of this
Agreement (including, without limitation the payment of any salary continuation)
exceeds the amount, if any, that can be paid as separation pay that does not
constitute a deferral of compensation under Section 409A of the Internal Revenue
Code (and the regulations thereunder), or that otherwise can be paid without
resulting in a failure under Section 409A(a)(1) of the Internal Revenue Code,
payment shall be delayed until the later of six (6) months after the separation
from service or the date the payment would otherwise be made under Section
7.  Any payments that are so delayed shall be paid in one lump sum during the
seventh month following the date of the Employee’s separation from service.
(ii)   Notwithstanding the foregoing, if the total payments to be paid to the
Employee pursuant to Section 7, along with any other payments to the Employee by
the Employer, would result in the Employee being subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code, the Employer shall reduce
the aggregate payments to the largest amount which can be paid to the Employee
without triggering the excise tax, but only if and to the extent that such
reduction would result in the Employee retaining larger aggregate after-tax
payments.  The determination of the excise tax and the aggregate after-tax
payments to be received by the Employee will be made by the Employer.  If
payments are to be reduced, the payments made latest in time will be reduced
first and if payments are to be made at the same time, non-cash payments will be
reduced before cash payments.
8.           Additional Compensation, Confidential Information, Trade Secrets,
Limitations on Solicitation and Non-Compete Clause.
(a)           Employee shall receive, in addition to all regular compensation
for services as described in Section 3 of this Agreement, as additional
consideration for signing this Agreement and for agreeing to abide and be bound
by the terms, provisions and restrictions of this Section 8, the following:
 
 
 
2

--------------------------------------------------------------------------------

 
 
(i)           An award of 24,096.3855 shares of Tyson Foods, Inc. Class A Common
Stock (“Common Stock”) subject to the terms and conditions of a restricted stock
agreement currently in use by the Employer for awards to employees generally
(referred to herein as “Restricted Stock”).
(ii)           During Employee’s Period of Employment, on grant dates to be
specified by Employer which Employer expects to be consistent with Employer’s
past practices for grants of options to employees generally, a grant of 117,680
options on each such grant date to purchase shares of Common Stock (referred to
herein as “Stock Options”), subject to the terms and conditions of the Tyson
Foods, Inc. 2000 Stock Incentive Plan or any subsequent equity plan adopted by
the Employer (“Stock Plan”), and the option grant agreement then in use on the
date of grant by the Employer for employees generally.
(b)           Employee recognizes that, as a result of Employee’s employment
with the Employer, Employee has had and will continue to have access to
confidential information in multiple forms, electronic or otherwise, and such
confidential information may include, but is not limited to, trade secrets;
proprietary information; intellectual property; other documents, data, and
information concerning methods, processes, controls, techniques, formulas,
production, distribution, purchasing, financial analysis, returns and reports;
information regarding other employees as further discussed in Section 8(f);
customer lists; supplier lists; vendor lists; and other sensitive information
and data regarding the customers, suppliers, vendors, services, sales, pricing,
and costs of Employer which is the property of and integral to the operations
and success of Employer.  Employee agrees to be bound by the provisions of this
Section 8, which Employee agrees and acknowledges to be reasonable and necessary
to protect legitimate and important business interests and concerns of Employer
regarding such confidential information.  Employee acknowledges that the
information referred to above has independent economic value from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or
use.  Employee further acknowledges that Employer has taken all reasonable steps
under the circumstances to maintain the secrecy and/or confidentiality of such
information.
(c)           Employee agrees that Employee will not divulge to any person, nor
use to the detriment of Employer, nor use in any business or process of
manufacture in Direct Competition (defined is Section 8(e)) with Employer, at
any time during Period of Employment or thereafter, any of the trade secrets
and/or other confidential information of the Employer, whether in electronic
form or otherwise, without first obtaining the express written permission of
Employer. A trade secret shall include any information maintained as
confidential and used by Employer in its business, including but not limited to
a formula, pattern, compilation, program, device, method, technique or process
that has value, actual or potential, from its confidentiality and from not being
readily ascertainable to others who could also obtain value from such
information.  For purposes of this Section 8, the compilation of information
used by Employer in its business shall include, without limitation, the identity
of customers and suppliers and information reflecting their interests,
preferences, credit-worthiness, likely receptivity to solicitation for
participation in various transactions and related information obtained during
the course of Employee’s employment with Employer.
(d)           Employee agrees that at the time of leaving the employ of
Employer, Employee will deliver to Employer, and not keep or deliver to anyone
else, any and all originals and copies, electronic or hard copy, of notebooks,
memoranda, documents, communications, and, in general, any and all materials
relating to the business of Employer, or constituting property of the
Employer.  Employee further agrees that Employee will not, directly or
indirectly, request or advise any customers or suppliers of Employer to
withdraw, curtail or cancel its business with Employer.
(e)           Employee agrees that during Employee’s Period of Employment and
for a period of one (1) year after the expiration of the Period of Employment
(it is expressly acknowledged that this clause is intended to survive the
expiration of the Period of Employment), Employee will not directly or
indirectly, in the United States, participate in any Position (defined below) in
any business in Direct Competition (defined below) with any business of the
Employer.  The term “Direct Competition,” as used in this section, shall mean
any business that directly competes against any line of business in which
Employee was actively engaged during Employee’s employment with the
Employer.  The term “Position,” as used in this section, includes a partner,
director, holder of more than 5% of the outstanding voting shares, principal,
executive, officer, manager or any employment or consulting position with an
entity in Direct Competition with Employer, where Employee performs any duties
which are substantially similar to those performed by the Employee during
Employee’s employment with Employer.  Employee acknowledges that a
“substantially similar” position shall include any employment or consulting
position with an entity in Direct Competition with Employer is one in which
Employee might be able to utilize the valuable, proprietary and confidential
information to which Employee was exposed during Employee’s employment with
Employer.  It is acknowledged and agreed that the scope of the clause as set
forth above is essential, because (i) a more restrictive definition of
“Position” (e.g. limiting it to the “same” position with a competitor) will
subject the Employer to serious, irreparable harm by allowing competitors to
describe positions in ways to evade the operation of this clause, and
substantially restrict the protection sought by Employer, and (ii) by allowing
the Employee to escape the application of this clause by accepting a position
designated as a “lesser” or “different” position with a competitor, the Employer
is unable to restrict the Employee from providing valuable information to such
competing entity to the harm of the Employer.
(f)           Employee recognizes that Employee possesses confidential
information about other employees of Employer relating to their education,
experience, skills, abilities, salary and benefits, and interpersonal
relationships with customers and suppliers of Employer.  Employee agrees that
during Employee’s Period of Employment hereunder, and for a period of three (3)
years after the expiration of the Period of Employment (it is expressly
acknowledged that this clause is intended to survive, if applicable, the
expiration of the Period of Employment), Employee shall not, directly or
indirectly, solicit or contact any employee or agent of Employer, with a view to
or for the purposes of inducing or encouraging such employee or agent to leave
the employ of Employer, for the purpose of being hired by Employee, any employer
affiliated with Employee, or any competitor of Employer.  Employee agrees that
Employee will not convey any such confidential information or trade secrets
about other employees to anyone.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           Employee acknowledges that the restrictions contained in this
Section 8 are reasonable and necessary to protect Employer’s interest in this
Agreement and that any breach thereof will result in an irreparable injury to
Employer for which Employer has no adequate remedy at law.  Employee therefore
agrees that, in the event  Employee breaches any of the provisions contained in
this Section 8, Employer shall be authorized and entitled to seek from any court
of competent jurisdiction (i) a temporary restraining order, (ii) preliminary
and permanent injunctive relief,  (iii) an equitable accounting of all profits
or benefits arising out of such breach, (iv) direct, incidental and
consequential damages arising from such breach; and/or (v) all reasonable legal
fees and costs related to any actions taken by Employer to enforce Section 8.
(h)           Employer and Employee have attempted to specify a reasonable
period of time, a reasonable area and reasonable restrictions to which this
Section 8 shall apply.  Employer and Employee agree that if a court or
administrative body should subsequently determine that the terms of this Section
8 are greater than reasonably necessary to protect Employer’s interest, Employer
agrees to waive those terms which are found by a court or administrative body to
be greater than reasonably necessary to protect Employer’s interest and to
request that the court or administrative body reform this Agreement specifying a
reasonable period of time and such other reasonable restrictions as the court or
administrative body deems necessary.  Further, Employee agrees that Employer
shall have the right to amend or modify this Section 8 as necessary to comport
with the determination of any court or administrative body that such Section in
this or a similar agreement entered into by Employer with any other officer or
manager of Employer is greater than reasonably necessary to protect Employer’s
interest.
(i)           Employee further agrees that this Section 8, as well as Sections
11 and 12 relating to choice of law and forum for resolution, are integral parts
of this Agreement, and that should a court fail or refuse to enforce the
restrictions contained herein in the manner expressly provided in Sections 8(a)
through 8(h) above, the Employer shall recover from Employee, and the court
shall award to the Employer, the consideration (or a pro-rata portion thereof to
the extent these provisions are enforced but the time frame is reduced beyond
that specified above) provided to and elected by Employee under the terms of
Section 8(a) above (or the monetary equivalent thereof), its cost and its
reasonable attorney’s fees.  Employee acknowledges that such award is not
intended as “liquidated damages” and is not exclusive to other remedies
available to Employer.  Instead such award is intended to ensure that Employee
is not unjustly enriched as a result of retaining contract benefits not earned
by Employee.
9.           Modification.  This Agreement contains all the terms and conditions
agreed upon by the parties hereto, and no other agreements, oral or otherwise,
regarding the subject matter of this Agreement shall be deemed to exist or bind
either of the parties hereto, except for any pre-employment confidentiality
agreement that may exist between the parties or any agreement or policy
specifically referenced herein.  This Agreement cannot be modified except by a
writing signed by both parties.
10.           Assignment.  This Agreement shall be binding upon Employee,
Employee’s heirs, executors and personal representatives and upon Employer, its
successors and assigns. Employee may not assign this Agreement, in whole or in
part, without first obtaining the written consent of the Chief Executive Officer
of Employer.
11.           Applicable Law.  Employee acknowledges that this Agreement is
performable at various locations throughout the United States and specifically
performable wholly or partly within the State of Delaware and consents to the
validity, interpretation, performance and enforcement of this Agreement being
governed by the internal laws of said State of Delaware, without giving effect
to the conflict of laws provisions thereof.
12.           Jurisdiction and Venue of Disputes.  The courts of Washington
County, Arkansas shall have exclusive jurisdiction and be the venue of all
disputes between the Employer and Employee, whether such disputes arise from
this Agreement or otherwise.  In addition, Employee expressly waives any right
Employee may have to sue or be sued in the county of Employee’s residence and
consents to venue in Washington County, Arkansas.
13.           Acceleration Upon a Change in Control.  Upon the occurrence of a
Change in Control (defined below) the Restricted Stock and Stock Options that
have been granted to Employee pursuant to award agreements from the Employer
under Section 8(a), or which have otherwise been previously granted to Employee
under an award agreement from the Employer; and which awards are unvested at the
time of the Change in Control, will vest sixty (60) days after the Change in
Control event occurs (unless vesting earlier pursuant to the terms of an award
agreement).  If the Employee is terminated by the Employer without Cause during
such sixty (60) day period, all of the unvested Restricted Stock and Stock
Options granted pursuant to such award agreements will vest on the date of
termination.  For purposes of this Agreement, the term "Change in Control" shall
have the same meaning as the term "Change in Control" as set forth in the Stock
Plan; provided, however, that a Change in Control shall not include any event as
a result of which one or more of the following persons or entities possess,
immediately after such event, over fifty percent (50%) of the combined voting
power of the Employer or, if applicable, a successor entity: (a) Don Tyson; (b)
individuals related to Don Tyson by blood, marriage or adoption, or the estate
of any such individual; or (c) any entity (including, but not limited to, a
partnership, corporation, trust or limited liability company) in which one or
more individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of
such entity.  The Committee (as defined in the Stock Plan) shall have the sole
discretion to interpret the foregoing provisions of this paragraph.
14.           Severability.  If, for any reason, any one or more of the
provisions contained in this Agreement are held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.


 
 
4

--------------------------------------------------------------------------------

 

EMPLOYEE ACKNOWLEDGES EMPLOYEE HAS COMPLETELY READ THE ABOVE, HAS BEEN ADVISED
TO CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF EMPLOYEE’S CHOOSING BEFORE SIGNING.  EMPLOYEE FURTHER
ACKNOWLEDGES EMPLOYEE IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS,
COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN.



   
/s/ Noel White
   
(Employee)
         
Dakota Dunes, SD
   
(Location)
         
12-21-09
   
(Date)
             
Tyson Foods, Inc.
       
By
/s/ James V. Lochner
 
Title
Tyson COO



 
5

--------------------------------------------------------------------------------

